Fourth Court of Appeals
                                         San Antonio, Texas
                                              September 23, 2020

                                             No. 04-20-00263-CV

                           IN RE Wendy LANGFORD and William G. Keiler

                                       Original Mandamus Proceeding1

                                                    ORDER

Sitting:           Sandee Bryan Marion, Chief Justice
                   Rebeca C. Martinez, Justice
                   Liza A. Rodriguez, Justice

        On May 19, 2020, relators filed a petition for writ of mandamus. The real parties in
interest later filed a response. On August 12, 2020, this court conditionally granted the petition
for writ of mandamus in part, and ordered the Honorable Michael Mery to vacate his order
allowing the real parties in interest to intervene and ordered the Honorable Richard Garcia to
vacate his April 23, 2020 “Order of Referral to Mediation.” See TEX. R. APP. P. 52.8(c). Our
August 12, 2020, opinion and order stated the writ would issue only in the event we were
informed respondents failed to comply.

        On September 21, 2020, relators filed (1) an Emergency Motion for Temporary Relief
and Motion to Stay Order, (2) a Request for Writ to Issue, and (3) a supplemental mandamus
record. In their motion for emergency stay, relators ask this court to stay the trial court’s oral
September 18, 2020 rulings setting a hearing on the real parties in interest’s Motion to Set Aside
Agreed Temporary Orders,2 vacating the Agreed Temporary Orders, and ordering the “parties”
to seek an immediate setting on the real parties in interest’s motion in another court. In both
their emergency motion to stay and request to issue writ, relators allege the trial court abused its
discretion by allowing the real parties in interest to intervene in violation of this court’s August
12, 2020 opinion and order.

       Although relators have requested, but not yet filed, the transcript from respondent’s
September 18, 2020 hearing, we GRANT the Emergency Motion for Temporary Relief and
Motion to Stay Order. The trial court’s oral September 18, 2020 rulings setting a hearing on the
real parties in interest’s Motion to Set Aside Agreed Temporary Orders, vacating the Agreed


1
 This proceeding arises out of Cause No. 2018-PA-01006, styled In the Interest of J.M.O., a Child, pending in the
57th Judicial District Court, Bexar County, Texas. The Honorable Michael Mery issued the complained-of order.
2
    The Agreed Temporary Orders were signed by the trial court on August 21, 2020.
Temporary Orders, and ordering the “parties” to seek an immediate setting on the real parties in
interest’s motion in another court are STAYED pending further order of this court.

        Relators are ORDERED to file the reporter’s record from the September 18, 2020 hearing
no later than October 13, 2020.

         All other requests for relief are HELD IN ABEYANCE pending further order of this
court.

         It is so ORDERED on September 23, 2020.

                                                           PER CURIAM



         ATTESTED TO: _________________________
                      MICHAEL A. CRUZ,
                      CLERK OF COURT